    Case 1:13-cv-04938-LDH-SMG Document 388 Filed 11/19/18 Page 1 of 2 PageID #: 8412

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                                  32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                            New York, NY 10004
Denise Schulman                                                                                   Phone (212) 688-5640
Josef Nussbaum                                                                                       Fax (212) 688-2548
Lucas C. Buzzard                                                                                       www.jk-llp.com




        November 19, 2018
        VIA ECF

        Hon. LaShann DeArcy Hall, U.S.D.J.
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                          Re:     Fernandez, et al. v. Kinray, Inc., et al., 13 Civ. 4938
        Dear Judge DeArcy Hall:
                We represent Plaintiffs in the above-referenced matter. We write to respectfully set forth
        Plaintiffs’ position in response to Defendants’ November 14, 2018 pre-motion letter in which
        they seek to move for dismissal of two current Named Plaintiffs and five additional Plaintiffs
        pursuant to Rules 12 and/or 56 of the Federal Rules of Civil Procedure.
                As set forth below, Plaintiffs respectfully submit that with respect to the Name Plaintiffs,
        Jorge Gamarra and Rafael Casasola, though they currently lack standing to personally pursue
        their claims in this Action, their claims are not judicially estopped because the bankruptcy court
        has not formally discharged or made any substantive findings with respect to those claims. With
        respect to the five Plaintiffs not named in the Second Amended Complaint, Plaintiffs seek and
        additional two weeks to investigate the status of their alleged bankruptcy filings.
                 “Judicial estoppel does not apply unless ‘the party’s former position has been adopted in
        some way by the court in the earlier proceeding.’” BPP Ill., LLC v. Royal Bank of Scot. Grp.
        PLC, 859 F.3d 188, 194 (2d Cir. 2017) (quoting In re Adelphia Recovery Trust, 634 F.3d at 695-
        96. See also Peralta v. Vasquez, 467 F.3d 98, 205 (2d Cir. 2006) (“To invoke judicial estoppel in
        the Second Circuit, (1) the party against whom it is asserted must have advanced an inconsistent
        position in a prior proceeding, and (2) the inconsistent position must have been adopted by the
        court in some matter.”) (citations and quotations omitted).
                “‘[A]doption’ in judicial estoppel ‘is usually fulfilled . . . when the bankruptcy court
        confirms a plan pursuant to which creditors release their claims against the debtor.’” Adelphia
        Recovery Trust v. Goldman, Sachs & Co., 748 F.3d 110, 118 (2d Cir. 2014) (quoting Galin v.
        United States, No. 08-CV-2508 (JFB) (ETB), 2008 U.S. Dist. LEXIS 103884, 2008 WL
        5378387, at *10 (E.D.N.Y. Dec. 23, 2008).
Case 1:13-cv-04938-LDH-SMG Document 388 Filed 11/19/18 Page 2 of 2 PageID #: 8413



           Here, Mr. Gamarra filed his bankruptcy in August 2018 and Mr. Casasola filed his
  petition in October 2018. After initially preliminarily investigating this issue, it is our
  understanding that both these individuals will be amending their bankruptcy filings to notify the
  bankruptcy court about this lawsuit. Having just been filed, both cases have not been discharged
  and no substantive positions have been adopted by the bankruptcy court in either proceeding.
  Moreover, Defendants have not alleged and there is no basis for alleging that Messrs. Gamarra’s
  and Casasola’s current filings were submitted in bad faith. Accordingly, any motion to dismiss
  or to adjudicate Messrs. Gamarra’s and Casasola’s claims on the basis of their bankruptcy filings
  is premature and will be denied. See, e.g., Maines v. Last Chance Funding, Inc., No. 2:17-cv-
  05453 (ADS)(ARL), 2018 U.S. Dist. LEXIS 162073, at *18 (E.D.N.Y. Sep. 21, 2018) (declining
  to apply judicial estoppels where, as here, the bankruptcy petition remained open the plan was
  still subject to amendment as a matter of course); Murray v. Bd. of Educ. of City of New York,
  248 B.R. 484, 487-88 (S.D.N.Y. 2000) (“Because plaintiff’s failure to list this cause of action as
  an asset in her bankruptcy—whether intentional or unintentional—has been cured by recent
  developments in her bankruptcy case, no harm will come to her creditors by permitting this suit
  to proceed.”); Rogers v. Ford Motor Co., No. 12 Civ. 7220, 2015 U.S. Dist. LEXIS 57801, at *9
  (N.D. Ill. May 4, 2015) (“[T]he doctrine of judicial estoppel does not apply to a debtor who
  omitted a claim from her bankruptcy schedules but corrected her filings before she received a
  discharge.”); Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 547 (7th Cir. 2014) (“Spaine's
  creditors were not and could not have been injured by incomplete Chapter 7 schedules that were
  orally corrected before Spaine received a discharge.”).
          With respect to the standing issue, Plaintiffs acknowledge that Messrs. Gamarra and
  Casasola do not currently have standing to pursue their claims though the bankruptcy trustee
  does have the right pursue them. See 11 U.S.C. § 704(a)(1); In re Footstar, Inc., 323 B.R. 566,
  571 (Bankr. S.D.N.Y. 2005) (“A debtor's appointed trustee has the exclusive right to assert
  the debtor's claim.”) (citation omitted). In other words, if the bankruptcy filings are amended,
  the bankruptcy trustee in either case could decide to pursue their claims at trial in this Action.
  Nevertheless, in the interest of streamlining the process of preparing this case for trial, Plaintiffs
  do not oppose Defendants’ request to select two additional replacement Plaintiffs to add to the
  pool of Plaintiffs eligible to be selected as Bellwether Plaintiffs for trial.
          With respect to the five other Plaintiffs whom Defendants allege have filed for
  bankruptcy, our firm is still in the process of consulting with those clients and their respective
  bankruptcy counsels as to the status of the respective bankruptcies. Accordingly, we respectfully
  request two weeks ascertain the status of those claims and to report our findings to the Court at
  that time.
          We thank the Court for its attention to this matter.

                                                         Respectfully submitted,

                                                         _/s/Josef Nussbaum
                                                         Josef Nussbaum
  cc: All counsel of record (via ECF)




                                                     2
